Motion Granted; Abatement Order filed December 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00661-CV
                                 NO. 14-11-00662-CV
                                   ____________

           ASHISH AND APARNA KAMAT, Appellants/Cross-Appellees

                                           V.

              ASHMITA UNNI PRAKASH, Appellee/Cross-Appellant


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-28312


                                        ORDER

      Both the plaintiff and defendants have appealed the judgment of the court below
signed May 3, 2011. We consolidated the appeals and abated them for mediation in
August of 2011. Mediation was not successful and the appeals were reinstated in
November of 2011. The filing of the appellate record was not completed until August 29,
2012. To date, no briefs have been filed. Both appellants and cross-appellant have
requested and been granted extensions of time to file their opening briefs, which are both
currently due December 13, 2012. On December 10, 2012, the Kamats requested a
further extension of time to file their brief. We GRANT the request for additional time.
Because this case is both an appeal and cross-appeal, however, the court prefers that the
briefs be filed on a parallel briefing tract. In addition, because this is one of the oldest
cases on the court’s docket in which briefs have not yet been filed, we request that the
parties give due consideration to providing a briefing schedule that can be met with as
few further extensions as possible. Accordingly, we ABATE the appeal and direct the
parties to submit an agreed briefing schedule on or before January 9, 2013. If the parties
are unable to reach an agreement, the court will set a briefing schedule for them.

       The appeal is ABATED, treated as a closed case, and removed from this court=s
active docket until January 9, 2013. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                      PER CURIAM




                                             2